DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In a response filed on July 29, 2021 (the “Response”), Applicant amends claims 1, 3-5, 8, 10-12, 13 and 18.
Claims 1-20 are presented for examination.
Response to Arguments
Applicant’s arguments submitted July 29, 2021 have been fully considered, but they are not persuasive for at least the following reasons.
On page 9, in the Remarks section of the Response, Applicant argues:
“the cited sections of Gupta do not teach receiving ‘selection of a sequence of the plurality of user interface elements, wherein the sequence of the plurality of user interface elements is associated with a sequence of pluralities of attribute values..”

However, Examiner respectfully disagrees with Applicant’s instant argument because: paragraph 205 of Gupta explicitly teaches that input detected at S2300 of FIG. 23 may be “a pattern,” and paragraph 207 discloses that this pattern may be associated with “selected objects on [an] authentication window.”
On page 9 of the Response, Applicant also argues:
“Indeed, Gupta’s selected sequence cannot teach ‘pluralities of attribute values’.”

In response, Examiner notes that Applicant’s instant argument is presented without any actual support.

On page 10, Applicant argues:
“Gupta’s selected sequence of horizontal stripes fill, dotted fill, check-patterned fill, and solid fill are associated with one attribute (e.g., background fill pattern).”

In response, Examiner agrees with Applicant’s instant argument that “Gupta’s selected sequence...are associated with...background fill pattern[].” 
On page 10, Applicant also argues:
“Gupta’s sequence is selected from only one attribute value...instead of ‘pluralities’ of attribute values....”

However, Examiner respectfully disagrees with Applicant’s instant argument for at least the following reason(s).
For example, as set forth in item 4 above, paragraph 205 of Gupta explicitly teaches that an input detected at S2300 of FIG. 23 may be “a pattern,” and paragraph 207 discloses that this pattern may be associated with “selected objects on [an] authentication window.”
Accordingly, Examiner respectfully submits that Gupta’s sequence may be selected from “pluralities” of attribute values because: FIG. 7 discloses at least four (4) different authentication windows for unlocking a lock-screen (namely, FIGS. 7A, 7B, 7E and 7F), and each of these authentication windows includes a plurality of objects 705-730, which each have a plurality of attribute values (e.g., shape, coordinates, ID and background fill pattern, just to name a few).
On page 10, Applicant further argues:
“Gupta appears to teach away from the present claims.”

However, Applicant’s instant argument is not persuasive because: the disclosure of Gupta has not been shown to actually “criticize, discredit, or otherwise discourage the solution claimed....”  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).
On page 10, Applicant further argues:
“Specifically, Gupta describes that ‘[c]hange of the objects may include change in the shapes of the objects, while the attributes of the objects previously defined by the user such as patterns or colors remain the same’.”

However, Examiner notes that neither of the limitations implied by Applicant’s instant argument (i.e., “the shapes of the objects...remain the same” and “change in...the objects...patterns or colors”) are actually recited in the rejected claims.
Hence, Examiner further notes that although claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).

Since Applicant argues its remaining claims mutatis mutandis as per claim 1, Examiner’s rebuttal to Applicant’s foregoing arguments equally applies to Applicant’s remaining arguments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-3, 6-10, 13, 14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. (US 2015/0235018 A1, hereinafter Gupta).
Regarding claims 1 and 8, Gupta teaches an apparatus (100, FIG. 1 / 790, FIG. 8 / 990, FIG. 10) (¶ 71 “an electronic device 100”; ¶ 150 “an electronic device 790”; ¶ 166 “electronic device 990”), comprising:
one or more processors (135, FIG. 1 / 800, FIG. 8 / 1010, FIG. 10) (¶ 71, 166, 153 “the controller 800 may include a CPU/processor”); and
a memory storing processor executable instructions that, when executed by the one or more processors (¶ 71, 150, 166, 153 “memory may include and execute a program/ instructions”), cause the apparatus to:
generate, on a user device (115, FIG. 1 / 810, FIG. 8 / 1040, FIG. 10), a user interface comprising the plurality of user interface elements (705-730, FIGS. 7A, 7B, 7E & 7F) (¶ 89 “generate dynamically generated authentication window... the dynamically generated authentication window includes a plurality of objects/ attribute values”; ¶ 71 “display 115 may form a user interface”; ¶ 169, 152 “generate various screens to be displayed on the display 810”; note: FIGS. 7A, 7B, 7E & 7F depict Gupta’s interface elements 705-730 [see ¶ 140, 142, 146, 147]),
wherein each user interface element is associated with a plurality of attribute values corresponding to a plurality of attributes (¶ 174, 89 “a plurality of objects/attribute values”; ¶ 174 “attribute values/IDs of the objects”; note: as depicted by FIGS. 7A, 7B, 7E & 7F, at least one of 
receive (S2300, FIG. 23), via the user interface, a selection of a sequence of the plurality of user interface elements, wherein the sequence of the plurality of user interface elements is associated with a sequence of pluralities of attribute values (¶ 205 “at step 2300, the electronic device 990 detects a user input received”; ¶ 164 “authentication information may...include information about sequence of connecting a plurality of objects/attribute values”);
determine (S2330, FIG. 23) that the sequence of the pluralities of attribute values corresponds to an authentication credential (¶ 164, 208 “At step 2330... determine if the generated reference code corresponds/matches with the token/ authentication credential”; ¶ 207 “generate...reference code, using the selected objects/attribute values”; ¶ 82, 103 “token represents the plurality of objects/ attribute values selected in the user-defined sequence”); and
grant (2340, FIG. 23), based on the authentication credential, access to one or more functions of the user device (¶ 209 “At step 2340, when the determination indicates matching...grant access to/display...a main screen with menus/functions”).
Regarding claims 2 and 9, Gupta teaches all of the limitations of claims 1 and 8, as previously stated, and further teaches: wherein the plurality of attributes comprises two or more of: a number, a letter, a color, and an image pattern (¶ 13 “attributes...may include...a number, a theme, a color, and an inner design pattern”; ¶ 154 “the objects [] 
Regarding claims 3 and 10, Gupta teaches all of the limitations of claims 1 and 8, as previously stated, and further teaches wherein determining (S2330, FIG. 23) that the sequence of the pluralities of attribute values corresponds to the authentication credential (¶ 164, 208 “At step 2330...determine if the generated reference code corresponds/matches with the token/authentication credential”; ¶ 207 “generate... reference code, using the selected objects/attribute values”; ¶ 82, 103 “token represents the plurality of objects/attribute values selected in the user-defined sequence”) comprises:
comparing (S2330, FIG. 23) the pluralities of attribute values to corresponding pluralities of attribute values in the authentication credential (¶ 164, 208 “At step 2330... determine if the generated reference code/attribute values matches with the token/ authentication credential”; note: Gupta’s reference code/attribute values and token/ authentication credential must be “compared” in order to determine whether they “match” [see ¶ 164, 208]).
Regarding claims 6 and 17, Gupta teaches all of the limitations of claims 1 and 14, as previously stated, and further teaches: wherein the user device comprises a mobile device (¶ 3 “exemplary embodiments relate to an electronic device...such as a smart phone”; ¶ 5 “electronic devices, for example, smart phones...tablet computers”; note: Gupta’s “user device” may be a “smart phone” or “tablet computer,” which both read on the phrase “mobile device” [see ¶ 3, 5, 71, 152, 169]).
Gupta teaches all of the limitations of claims 1 and 8, as previously stated, and further teaches: wherein generating the user interface comprises generating a random placement of the plurality of user interface elements (¶ 89 “the dynamically generated authentication window includes a plurality of objects arranged randomly/random placement”).
Regarding claims 14 and 18, Gupta teaches an apparatus (100, FIG. 1 / 790, FIG. 8 / 990, FIG. 10) (¶ 71 “an electronic device 100”; ¶ 150 “an electronic device 790”; ¶ 166 “electronic device 990”), comprising
one or more processors (135, FIG. 1 / 800, FIG. 8 / 1010, FIG. 10) (¶ 71, 166, 153 “the controller 800 may include a CPU/processor”); and
a memory storing processor executable instructions that, when executed by the one or more processors (¶ 71, 150, 166, 153 “memory may include and execute a program/ instructions”), cause the apparatus to:
generate a user interface comprising a plurality of user interface elements (705-730, FIGS. 7A, 7B, 7E & 7F), wherein each user interface element is associated with a plurality of attribute values corresponding to a plurality of attributes (¶ 89 “generate dynamically generated authentication window...the dynamically generated authentication window includes a plurality of objects/ attribute values”; ¶ 169, 152, 71 “display 115 may form a user interface”; note: as depicted by FIGS. 7A, 7B, 7E & 7F, at least one of Gupta’s objects/attribute values, as well as its ID/a different attribute value, must be “determined” for each of Gupta’s interface elements 705-730 [see ¶ 140, 142, 146, 147, 174]);
 plurality of user interface elements, wherein the sequence of the plurality of user interface elements is associated with a sequence of pluralities of attribute values (¶ 205 “at step 2300, the electronic device 990 detects a user input received”; ¶ 164 “authentication information may...include information about sequence of connecting a plurality of objects/attribute values”);
determine (S2330, FIG. 23) that the sequence of the pluralities of attribute values does not correspond to an authentication credential (¶ 164, 208 “At step 2330...determine if the generated reference code corresponds/matches with the token/authentication credential”; ¶ 207 “generate...reference code, using the selected objects/attribute values”; ¶ 82, 103 “token represents the plurality of objects/attribute values selected in the user-defined sequence”); and
deny, based on the authentication credential, access to one or more functions of a user device (¶ 210 “when the authentication fails...realign the objects on the layout or change the arrangement and display...on the screen”; note: when the authentication fails, Gupta “denies” access by not granting access and, instead, displaying objects on a screen again [see ¶ 210]).
Regarding claim 16, Gupta teaches all of the limitations of claim 14, as previously stated, and further teaches wherein generating (S2360, FIG. 23) the user interface is performed in response to a first input (S2300, FIG. 23) to the user device (¶ 205 “at step 2300, the electronic device 990 detects a user input”; ¶ 177, 210 “realign the objects on the layout”; note: in response to a first/initial input S2300, Gupta’s device may generate an interface by realigning S2360 its objects if the first/initial input S2300 is for unlocking 
receiving (S2300, FIG. 23) a second input to the user device (¶ 205 “at step 2300, the electronic device 990 detects a user input”; note: as depicted in FIG. 23, after S2360, Gupta’s device may arrive at S2300 for a second time [see ¶ 210, FIG. 23]); and
generating (S2370, FIG. 23) the user interface comprising a second placement of the plurality of user interface elements (¶ 195, 210 “change the arrangement”; note: in response to a second/consecutive input S2300, Gupta’s device may generate a second interface by changing S2370 the arrangement/placement of its objects if the second/ consecutive input S2300 is for unlocking but does not match S2330-S2350 [see ¶ 210, 208, 205, 195]).
Regarding claim 20, Gupta teaches all of the limitations of claim 14, as previously stated, and further teaches wherein generating (S2360, FIG. 23) the user interface is performed in response to a first input (S2300, FIG. 23) to the user device (¶ 205 “at step 2300, the electronic device 990 detects a user input”; ¶ 177, 210 “realign the objects on the layout”; note: in response to a first/initial input S2300, Gupta’s device may generate an interface by realigning S2360 its objects if the first/initial input S2300 is for unlocking but does not match S2330-S2350 [see ¶ 210, 208, 205, 177]), and the method further comprises:
receiving (S2300, FIG. 23) a second input to the user device (¶ 205 “at step 2300, the electronic device 990 detects a user input”; note: as depicted in FIG. 23, after S2360, Gupta’s device may arrive at S2300 for a second time [see ¶ 210, FIG. 23]); and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Akiyoshi (US 2017/0300159 A1, Akiyoshi).
Regarding claim 4, Gupta teaches all of the limitations of claim 3, as previously stated, and further teaches: comparing (S2330, FIG. 23) the pluralities of attribute values to the corresponding pluralities of attribute values in the authentication credential (¶ 164, 208 “At step 2330... determine if the generated reference code/attribute values matches with the token/authentication credential”; note: Gupta’s reference code/ attribute values and token/authentication credential must be “compared” in order to determine whether they “match” [see ¶ 164, 208]).
Akiyoshi teaches: comparing (S605, FIG. 6) a first numerical encoding of the pluralities of attribute values to a second numerical encoding of pluralities of attribute values in the authentication credential (¶ 76, 69 “compares...a character string...of the password information/second numerical encoding...with the authentication information/first numerical encoding”; ¶ 33 “a case where the virtual keyboard has attribute values/numerical keys of 0 to 9 is shown...an arrangement of attributes/characters on the virtual keyboard 205”; note: the character string of Akiyoshi’s password/credential is numerical because it consists of “digits” [see ¶ 67, 33]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Akiyoshi for unlocking a device by employing a virtual keyboard that uses digits to encode its attribute values.  The teachings of Akiyoshi, when used within the user interface used to provide the input for the existing system of Gupta’s attribute values comparison, will make the system more user friendly by having it employ a familiar form of user authentication to unlock the system’s user device.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claims 5 and 12, Gupta teaches all of the limitations of claims 1 and 8, as previously stated, and further teaches: wherein the authentication credential is stored as an encoding of the pluralities of attribute values (¶ 207 “generate...reference code/ attribute values, using the selected objects/attribute values”; ¶ 82, 103 “authentication credential/token represents the plurality of objects/attribute values selected in the user-defined sequence”).
Akiyoshi teaches: wherein an authentication credential is stored as a numerical encoding of the pluralities of attribute values (¶ 33 “a case where the virtual keyboard has attribute values/numerical keys of 0 to 9 is shown...an arrangement of attribute values/characters on the virtual keyboard 205”; note: the character string of Akiyoshi’s password/credential is numerical because it consists of “digits” [see ¶ 67, 33]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Akiyoshi for unlocking a device by employing a virtual keyboard that uses digits to encode its attribute values.  The teachings of Akiyoshi, when used within the existing system of Gupta’s user interface, will make the system more user friendly by having it employ a familiar form of user authentication to unlock the system’s user device.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 11, Gupta teaches all of the limitations of claim 10, as previously stated, and further teaches: compare (S2330, FIG. 23) the pluralities of attribute values to the corresponding pluralities of attribute values in the authentication credential (¶ 164, 208 “At step 2330... determine if the generated reference code/attribute values matches with the token/other attribute values”; note: Gupta’s reference code/attribute values and token/authentication credential must be “compared” in order to determine whether they “match” [see ¶ 164, 208]).
However, Gupta does not explicitly disclose, yet Akiyoshi teaches: compare (S605, FIG. 6) a first numerical encoding of pluralities of attribute values to a second  pluralities of attribute values in the authentication credential (¶ 76, 69 “compares...a character string...of the password information/second numerical encoding...with the authentication information/first numerical encoding”; ¶ 33 “a case where the virtual keyboard has attribute values/numerical keys of 0 to 9 is shown...an arrangement of attribute values/characters on the virtual keyboard 205”; note: the character string of Akiyoshi’s password/credential is numerical because it consists of “digits” [see ¶ 67, 33]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Akiyoshi for unlocking a device by employing a virtual keyboard that uses digits to encode its attribute values.  The teachings of Akiyoshi, when used within the user interface used to provide the input for the existing system of Gupta’s attribute values comparison, will make the system more user friendly by having it employ a familiar form of user authentication to unlock the system’s user device.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 15, Gupta teaches all of the limitations of claim 14, as previously stated, and further teaches: the plurality of user interface elements (¶ 71 “display 115 may form a user interface”; note: FIGS. 7A, 7B, 7E & 7F depict Gupta’s interface elements 705-730 [see ¶ 140, 142, 146, 147]).
However, Gupta does not explicitly disclose, yet Akiyoshi teaches: wherein a plurality of user interface elements comprises a plurality of numerical keypad keys (205, FIG. 2A) or a plurality of alphanumeric keyboard keys (¶ 33 “a case where the virtual keyboard 205 has numerical keys of 0 to 9 is shown...an arrangement of characters on 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Akiyoshi for using a virtual keyboard as a user interface for unlocking a device.  The teachings of Akiyoshi, when used within the existing system of Gupta’s user interface, will make the system more user friendly by having it employ a familiar form of user authentication to unlock the system’s user device.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 19, Gupta teaches all of the limitations of claim 18, as previously stated, and further teaches: the plurality of user interface elements having a random placement (¶ 71 “display 115 may form a user interface”; ¶ 89 “the dynamically generated authentication window includes a plurality of objects arranged randomly/ random placement”; note: as depicted by FIGS. 7A, 7B, 7E & 7F, one of Gupta’s objects /attribute values must be “determined” for each of Gupta’s interface elements 705-730, for example [see ¶ 140, 142, 146, 147]).
However, Gupta does not explicitly disclose, yet Akiyoshi teaches: wherein a plurality of user interface elements comprises a plurality of numerical keypad keys (205, FIG. 2A) or a plurality of alphanumeric keyboard keys having a random placement (¶ 33 “a case where the virtual keyboard 205 has numerical keys of 0 to 9 is shown...an arrangement of characters on the virtual keyboard 205...characters may be displayed randomly”; note: the character string of Akiyoshi’s password/credential is numerical because it consists of “digits” [see ¶ 67, 33]).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalish Bell whose telephone number is (571) 272-5294. The examiner can normally be reached 9am-5pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        

/KALISH K BELL/Examiner, Art Unit 2432